Citation Nr: 0921162	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cervical spine disc disease 
at C4-5 and C5-6.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1979 to 
April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.  The Veteran submitted a copy of a 
Board decision involving another Veteran's claim.  Normally, 
absent a waiver from the Veteran, a remand is necessary when 
additional information is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that the Board decision is not 
pertinent to the Veteran's case, as it does not provide any 
information concerning the Veteran or his case.  Because this 
information is not pertinent to the issue on appeal, a remand 
is not necessary.

Other issues were previously developed for appellate review, 
including a claim for reimbursement or payment of 
unauthorized medical expenses incurred on December 9, 2000, 
and a claim of entitlement to a special home adaptation grant 
or specially adapted housing.  The latter issue was addressed 
at a hearing before another member of the Board in July 2002.  
(It was noted at the hearing that the Veteran did not desire 
to testify about the medical expenses claim.)

The Veteran submitted a statement in March 2003, after both 
of the aforementioned issues were developed for the Board's 
review, in which he indicated that he wanted to withdraw all 
issues on appeal.  Consequently, further action on either of 
these issues will not be taken by the Board.  (The Board 
member who conducted the July 2002 hearing was consulted and 
she has determined that no further action would be taken by 
her.)


FINDINGS OF FACT

1.  By a December 2002 rating decision, the RO denied a 
petition to reopen a previously denied claim of service 
connection for cervical disc disease at C4-5 and C5-6; the 
Veteran did not appeal.

2.  The evidence related to the Veteran's cervical disc 
disease at C4-5 and C5-6 received since the December 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for cervical disc 
disease at C4-5 and C5-6.  38 U.S.C.A. §§ 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised in accordance with the provisions of 
the VCAA in January 2007, including specifically the 
requirement that new and material evidence be received in 
order to reopen a claim.  He was also instructed on what was 
required to substantiate the underlying claim.  The RO also 
solicited from the Veteran any information about medical 
records that might be obtained and fulfilled its duty to 
assist by obtaining or searching for treatment or evaluation 
reports.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Veteran was denied service connection for cervical spine 
disease in May 1996.  Notice of the denial was sent to the 
Veteran on May 16, 1996.  The claim was denied because the 
evidence of record did not show that the disability was 
related to his military service.  The Veteran did not appeal 
that decision.  A petition to reopen was denied in December 
2002.  The Veteran was informed of the denial and of his 
right to appeal on December 4, 2002; he did not appeal.  He 
applied to have his claim reopened in correspondence received 
in January 2007.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the December 
2002 rating decision consisted of the Veteran's service 
treatment records (STRs) through the end of his period of 
active duty ending in April 1988, and private and VA medical 
records, which showed the Veteran's cervical disc disease.  
His STRs showed complaints of neck pain in June 1980 where he 
was diagnosed with a tension headache, and the diagnosis of a 
muscle strain to the trapezius on the left posterior neck in 
May 1984.  None of the post-service medical records indicated 
that the Veteran had a neck disability related to his muscle 
strain in service.

The relevant evidence received since the December 2002 denial 
of consists of private medical records, VA treatment records, 
Social Security Administration (SSA) records, lay statements, 
a VA examination in February 2008, and the Veteran's 
testimony at his October 2008 hearing.  The Veteran's medical 
records continue to show cervical disc disease.  At the VA 
examination, the Veteran reported having some neck pain prior 
to service, and the examiner opined that the Veteran's 
symptoms were not compatible with a muscle strain; nor was 
that what an MRI showed.  The examiner opined that the 
Veteran's current neck disability was less likely than not 
related to his active duty service.  The examiner further 
opined that it was more likely than not that the Veteran's 
degenerative changes evolved over the previous 15-20 years 
since military discharge due to chronic aggravation.  At his 
hearing, the Veteran testified about experiencing neck pain 
in service.

Having reviewed all of the evidence received since the 
December 2002 denial to reopen, the Board finds that there is 
new evidence that was not previously of record, but that none 
of it tends to show that the Veteran's cervical spine 
disability is related to his military service.  The Veteran 
continued to be seen for his cervical spine disability and 
testified credibly about experiencing pain in service, but 
such information does not resolve the question of whether any 
such disability is related to service, at least not beyond 
what was shown previously.  Additionally, the VA examiner 
opined that the Veteran's cervical spine disability was not 
related to his military service.  None of the new evidence 
provides any nexus between the Veteran's current cervical 
spine disability and his military service.  The new evidence 
does not tend to support his claim any differently than the 
evidence previously of record.  Thus, the new evidence is not 
material because it does not, by itself or when considered 
with previous evidence of record, raise a reasonable 
possibility of substantiating the underlying claim.  New and 
material evidence has not been received.  

The Board acknowledges the Veteran's contention that he has 
cervical spine disease at C4-5 and C5-6 that is related to 
his military service.  However, there is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the Veteran's 
own lay assertions as to the etiology of his cervical spine 
disease at C4-5 and C5-6 have no probative value, and 
therefore are not new and material evidence.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for cervical disc 
disease at C4-5 and C5-6, the application to reopen is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


